IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA.

UNITED STATES OF AMERICA

v. Criminal No. JQ LAS

[UNDER SEAL]
NIKA NAZAROVI

a/k/a Nika Utiashvili
. a/k/a Mihail Atansov

a/k/a Stefan Trifonov Zhelyazkov
MARTINS IGNATJEVS

a/k/a Yordan Angelov Stoyanov

a/k/a Aleksander Tihomirov

a/k/a Svetlin Iliyanov Asenov
ALEKSANDRE KOBIASHVILI

‘a/k/a Antonios Nastas

a/k/a Ognyan Krasimirov Trifonov
DMITRIJS KUZMINOVS ‘

a/k/a Parush Gospodinov Genchev F j f. FE D
VALENTINS SEVECS

a/k/a Marek Jaswilko

a/k/a Rafal Szezytko SEP 29 2020
DMITRIUS SLAPINS CLERK U.S, DISTRICT COURT
ARMENS VECELS WEST. DIST, OF PENNSYLVANIA
ARTIOM CAPACLI
ION CEBANU
TOMASS TRESCINKAS
RUSLANS SARAPOVS
SILVESTRS TAMENIEKS
ABDELHAK HAMDAOUI
PETAR ILIEV

 

MOTION FOR ARREST WARRANTS

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Charles A. Eberle, Assistant
United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that Arrest Warrants be issued
for the apprehension of defendants NIKA NAZAROVI alk/a Nika Utiashvili, a/k/a Mihail
Atansov, a/k/a Stefan Trifonov Zhelyazkov, MARTINS IGNATJEVS a/k/a Yordan Angelov

Stoyanov, a/k/a Aleksander Tihomirov, a/k/a Svetlin Iliyanov Asenov, ALEKSANDRE
\
{

KOBIASHVILI a/k/a Antonios Nastas, alk/a Ognyan Krasimirov Trifo

KUZMINOVS a/k/a Parush Gospodinov Genchev, VALENTINS SEVECS a/k/
a/k/a Rafal Szezytko, DMITRUS SLAPINS, ARMENS VECELS, ARTIOM
CEBANU, TOMASS TRESCINKAS, SILVESTRS TAMENIEKS, RUSLA:
ABDELHAK HAMDAOUI and PETAR ILIEV, upon the grounds that an inc

returned in the above-captioned criminal case charging the defendants with \

United States Code, Section 1956(h).

Recommended bond: Detention as to all defendants.
I

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

. s/Charles A. Eberle
' CHARLES A. EBERLE
‘Assistant U.S. Attorney

PA ID No. 80782

By:

|
I

|

a Marek J aswilko,
| i
.CAPACLI, ION

|
NS SARAPOVS
|

ae has beer,

i
‘

|
riolating Title 18

 

 

|
nov, DMITRUS

3

if

bd

2

 

 

 
